DETAILED ACTIO
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 04/17/2019.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 10, 11-12, 14, 17, drawn to capping head comprising means for enhancing thermal dissipation power, the means being a coating layer of the stator; and/or a coating layer of the rotor; and/or an axial extension element of the stator; and/or an annular element of the rotor; and/or a screen of thermal insulating material.
Group II, claims 1, 6-8, 13, 15, 16, 18, drawn to Capping head comprising means for adjusting a preload tension.
Group III, claim 1, 9, drawn to Capping head wherein the stator is axially translatable.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Each group contains a different technical feature and have not linking feature as outlined above Group I as an enhancing thermal dissipation power at least one of at least one coating layer, at least one axial extension element, or at least one screen made of thermally insulating 
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of enhancing thermal dissipation power, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2003267488.  JP 2003 267 488 A (D1) discloses a capping head according to claim 1. In particular, D1 discloses a capping head (fig. 1) comprising a hollow housing (18) defining a first chamber in which a shaft (22) rotating about a longitudinal axis is housed. The rotating shaft (22) is coupled to the hollow housing (18) through a magnetic decoupling assembly (20a, 20b). The magnetic decoupling assembly is suitable to allow a relative rotation between the hollow housing and the shaft when the shaft is subject to a breaking torque greater than a threshold torque (par. [0017]). Inside the hollow housing there are means (84a, 84b) for enhancing the thermal dissipation power generated by the magnetic decoupling assembly (in par. [0024] it is explained that the electro-conductive members 84a and 84b interposed between the magnetic rings 80 and 82 generate eddy currents. Therefore, inherently, they will dissipate heat). The special technical features of group I are therefore known from D1 and they cannot be seen as special technical features of the invention within the meaning of R. 13.2 PCT. D1 also discloses claim 10, when dependent on claim 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731